Citation Nr: 1705417	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right ankle condition, status post-surgery.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds additional development is required before the Veteran's claim is decided.

The Veteran initiated a claim for service connection for a right ankle disability, which he claims originated during his active duty service.  However, he has not been afforded a VA examination for his right ankle condition. 

The Board notes VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In a letter dated May 2013, the Veteran's private physician indicated the Veteran was diagnosed with osteochondritis dissecans medially at the talar dome in February 2009.  The letter, and the record, also reveals the Veteran underwent surgery to cure the condition in May 2010.  Presently, the Veteran has two metal screws as well as a surgical scar.  The Board finds this evidence competent and sufficient to satisfy the first prong of analysis. 

On the Veteran's enlistment examination of October 1982 the examiner only noted the Veteran had mild pes planus and described it as asymptomatic.  No other abnormalities with the Veteran's right foot were noted.  Although the available service treatment records (STRs) show no complaints or treatment for the Veteran's right ankle, in his separation examination in July 2004, the Veteran indicated his "[r]ight foot hurts after a run or a workout."  Likewise, the examiner noted the Veteran's foot was "achy" after working out.  He also stated he made numerous trips to the doctor and even had his right ankle x-rayed while he was in service.  The Veteran explained in his May 2013 VA Form 9 that the pain was due to the "daily conditioning it took to keep [him] in the prescribed height and weight requirements."  He also stated he had to run and work out almost daily in order to pass the body fat tests, so he could remain on active duty.  He further explained that he referred to the pain as "foot pain" during active service because the pain came from that general area.  He did not know where the damage was, he only knew he was experiencing pain when putting weight on his right foot.  He also described the pain as radiating and so intense, "it felt like lightning bolts were shooting up [his] leg."  The Veteran is competent to describe the origin, location, and type of pain he experienced.  As such the Board finds his statements credible and when in conjunction with the available STRs, sufficiently probative to establish an in-service event or injury. 

As for the third prong of analysis, the Veteran stated he began to experience pain in his right ankle around 1995, while he was still in service.  In his separation examination, he also indicated that the pain had persisted for 10 years.  In a December 2009 statement and in his VA Form 9, the Veteran stated he routinely experienced pain in his right ankle and sought treatment for it on several occasions.  However, even after he had an x-ray taken of his right foot, the Navy could not find anything wrong and only prescribed Motrin for pain relief.  The Veteran also indicated that he continued to experience pain throughout his remaining time in service but did not seek additional treatment because he "did as [he] was told and took Motrin when the pain came on."  The Veteran has been consistent in stating that he experienced ankle pain after service as well.  In fact, the private physician noted in his May 2013 letter the symptoms the Veteran presented in February 2009 had been present for years.  The physician also indicated the symptoms developed while the Veteran was in the Navy.  He further noted the Veteran's injury "typically is related to a history of ankle sprains or injuries" and that, sometimes, such type of talar dome injury will not appear on regular x-rays for months.  Given that the third prong of analysis is a low threshold, the Board finds the Veteran's statements and the physician's letter sufficient to satisfy it. 

Without a proper examination and medical opinion of the Veteran's right ankle, the Board finds there is not sufficient medical evidence to decide the Veteran's claim.  In light of the foregoing, the Board finds a VA examination is warranted. 

The Board also briefly notes the Veteran indicated, in his substantive appeal, his medical records were lost after he reported to his last command at the Naval Air Station in Lemoore, California.  The STRs of record contain the Veteran's entrance and separation exams as well as treatment records dating back to 2001.  There are no treatment records from the 1990's, which is when the Veteran asserted his right ankle condition manifested.  Additionally, a May 2004 progress note from the Lemoore Naval Hospital states the Veteran's medical record was lost.  Similarly, in email correspondence from March 2005, the records management center stated the Veteran's medical records could not be located.  However, the RO has not made a formal finding that the records are unavailable.  As such, the Board finds that more development is warranted. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability, as well as the Veteran's service medical records, to specifically include any records from the years 1990 to 2000.  If the RO or the AMO deems the above-noted records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability with respect to the Veteran's service medical records, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2. The Veteran should be afforded a VA examination to assess his right ankle condition.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's right ankle condition originated in service or is otherwise etiologically related to service, to include as being consequentially related to his reports of almost daily running and working out.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Undertake any other development determined to be warranted.

4. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




